Citation Nr: 0631923	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  96-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an eye disability, to 
include bilateral posterior subscapular cataracts and 
retinosa pigmentosa, as a result of exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Frederick Bittner, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and H. B., Ph.D.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
July 1949.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board remanded this claim in December 1998, July 2003, 
and August 2004.  The case has been returned to the Board 
and is ready for further review.  


FINDING OF FACT

An eye disorder, to include bilateral posterior subscapular 
cataracts and retinosa pigmentosa, was not present during 
service or for many years afterward; nor is any eye disorder 
etiologically related to service, including any service 
exposure to ionizing radiation.  


CONCLUSION OF LAW

The veteran's eye disability, to include bilateral posterior 
subscapular cataracts and retinosa pigmentosa, was not 
incurred in or aggravated by military service, nor may they 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.311, 3.326 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his eye disorder, to include 
bilateral posterior subscapular cataracts and retinosa 
pigmentosa, was caused by exposure to radiation during his 
service in Japan, to include handling radioactive materials 
taken from the Bikini Atoll for study, and during at least 
three trips to the Bikini Atoll while on temporary duty in 
the summer of 1947 as part of a radiation monitoring effort 
(hereinafter "Bikini Resurvey").  With regard to the claimed 
exposure during the Bikini Resurvey, he asserts that he was 
exposed to radiation while doing the following: helping to 
transport radioactive topsoil for study, swimming in 
radioactive water, inhaling radioactive dust, eating 
radioactive foods, and drinking radioactive water. He 
alleges that each of these trips lasted from one to two 
days.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In this case, the veteran does not contend and the evidence 
does not show that his eye disorder, to include bilateral 
posterior subscapular cataracts and retinosa pigmentosa, was 
manifested or aggravated during service or within any 
applicable presumptive period.  He is claiming exclusively 
that his eye disorder is the result of exposure to ionizing 
radiation.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain 
diseases for which presumptive service connection may be 
granted if they are manifested in a veteran who participated 
in a radiation- risk activity.  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311.  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Concerning the first method for establishing service 
connection, the Board notes that the veteran initially based 
his claim on his service in Japan, asserting that he served 
for two and one-half years near Hiroshima and Nagasaki.  It 
became apparent, however, that his service could not meet 
the definition of such "radiation-risk activity" at 
38 C.F.R. § 3.309(d)(3)(ii)(B), as he did not enter service 
until September 1946, and did not reach Japan until February 
1947, see, e.g., December 1992 letter from Defense Nuclear 
Agency to the veteran.  

At the May 1998 hearing before the Board, the veteran 
mentioned that he had flown to Bikini Atoll to load boxes, 
which he asserted were contaminated with radioactive 
material.  He has elaborated further this assertion over the 
years since then.  He has not asserted that he participate 
in Operation Crossroads, the operation period of which is 
defined as from July 1, 1946 to August 31, 1946, 38 C.F.R. 
§ 3.309(d)(3)(v)(B).  Rather, his recollection is that he 
was exposed to radiation during later clean-up trips to 
Bikini Atoll.  

Onsite participation in a test involving the atmospheric 
detonation of a nuclear device is defined as a "radiation-
risk activity" at 38 C.F.R. § 3.309(d)(3)(ii)(A).  The term 
"onsite participation" is further defined to include, during 
the six month period following the official operational 
period of an atmospheric nuclear test, presence at the test 
site or other test staging area to perform official military 
duties in connection with completion of projects related to 
the nuclear test including decontamination of equipment used 
during the nuclear test.  38 C.F.R. § 3.309(d)(iv)(B).  For 
Operation Crossroads, this six-month period would extend 
until the end of February 1947.  The veteran reached Japan 
on February 17, 1947.  His presence at the test site or 
other test staging area has not been documented.  A 
September 2002 statement from a service comrade of the 
veteran -- which expands on his December 2001 statement and 
is to the effect that the veteran did work on Bikini Atoll 
from February 1947 into 1948 -- raises the possibility that 
the veteran may have been at the test site or other test 
staging area within the time period that would meet the 
regulatory definition of "radiation-risk activity."  The 
Board need not determine, however, whether the veteran did, 
in fact, engage in "radiation-risk activity" as defined, as 
neither his cataracts nor his retinitis pigmentosa is listed 
as a disease specific to radiation-exposed veterans at 
38 C.F.R. § 3.309(d)(2).  

The Board will next address the second method of 
establishing entitlement.  The list of radiogenic diseases 
at 38 C.F.R. § 3.311(b)(2) includes posterior subcapsular 
cataracts, which must become manifest 6 months or more after 
exposure.  See 38 C.F.R. § 3.311(b)(5)(iii).  The veteran's 
cataracts were initially manifested well after his military 
service, and, thus, more than 6 months after his alleged 
exposure.  (See, VA examination dated in March 1985).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).  Section 3.311 does not give rise to a 
presumption of service connection, but rather establishes a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F.3d 
1239, 1244 (Fed. Cir. 1997).  

Numerous attempts have been made to document the veteran's 
claimed radiation exposure in both Japan and Bikini Atoll.  
Most recently, in March 2006, the DTRA informed the RO that 
the veteran is not a confirmed participant of the Bikini 
Scientific Resurvey of 1947 following Operation Crossroads.  
Nonetheless, DTRA prepared a dose assessment at VA's 
request; the veteran's comments were considered in 
developing the dose estimate, and the veteran agreed that 
the scenario used by DTRA included his best and most current 
representations on the details of his participation.  The 
radiation dose estimate prepared for the veteran was as 
follows: mean total external gamma dose-0.2 rem; upper bound 
gamma dose-0.6 rem; mean dose (lens of the eye) beta plus 
gamma; 0.3 rem; upper bound total dose (lens of the eye)-0.7 
rem.  It was noted that the veteran had no potential for 
exposure to neutron radiation.  In addition, DTRA included, 
at VA's request, the highest radiation exposure dose for any 
participant of the Bikini Scientific Resurvey Team for the 
entire period July 15 to August 29, 1947, using worst case 
assumptions.  That dose, calculated using the highest 
radiation intensity measured through the resurvey effort and 
applied for 46 full days is not more than 1.0 rem to the 
whole body.  

Based on the dose estimates of the veteran's exposure, the 
Chief Public Health and Environmental Hazards Officer, 
writing for the Under Secretary for Health, found that it 
was unlikely that the veteran's posterior subcapsular 
cataracts resulted from his exposure to ionizing radiation 
in service, and provided the basis for this opinion.  See 
May 1, 2006 memorandum.  Consequently, the Under Secretary 
for Benefits concluded that there was no reasonable 
possibility that the veteran's eye disorder, diagnosed as 
retinitis pigmentosa and bilateral cataracts, can be 
attributed to exposure to ionizing radiation in service.

Earlier, in September 2001, the Chief Public Health and 
Environmental Hazards Officer had provided the opinion that 
it was unlikely that the veteran's posterior subcapsular 
cataracts resulted from his exposure to ionizing radiation 
in service.  The opinion concerned the veteran's service in 
Japan beginning in February 1947.  The rationale for this 
opinion included the DTRA estimates that the maximum dose 
received by any service member participating in occupation 
duties at Hiroshima and Nagasaki was less than 1 rem, and 
the estimate that the veteran was exposed to a dose of 
ionizing radiation during military service of less than 2 
rem.  

The third and only remaining method for establishing service 
connection is directly under 38 C.F.R. § 3.303(d), when it 
is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  A current eye disorder has been diagnosed. To 
prevail under this theory, the evidence must show a nexus 
between the claimed radiation exposure and the current 
diagnosed eye disabilities.  

The veteran offered telephone testimony from a witness with 
a doctoral degree in Radiation Physics/Radioecology at his 
hearing before the undersigned.  The witness stated that he 
would try to establish with a certain degree of high 
probability that the veteran was exposed to doses of 
radiation that caused his cataracts.  While he provided 
detailed testimony regarding Operation Crossroads, etc., he 
conceded that he was not aware of any epidemiological 
studies involving the resurvey team.  He testified that the 
circumstantial evidence was strongly suggestive of a 
potentially high dose, based on the large concentration of 
the contamination that remained in the lagoon after Baker, 
and the proximity of the veteran to that source in the form 
of crates that may have exposed him for many hours or days 
at close proximity.  He added that it is very plausible to 
think that the veteran could have received exposures of the 
magnitude necessary to educe cataracts.  

The entire testimony has been considered; however, the 
opinion given is speculative.  The witness acknowledged that 
he was unaware of any studies involving the Bikini 
Scientific Resurvey Team.  Also, his conclusions were 
qualified as being based on circumstantial evidence that was 
"suggestive," resulting in a finding that was "plausible," 
that the dose "could" have been received by the veteran.  In 
contrast, extensive dose estimate development during this 
unfortunately protracted appeal yielded the DTRA dose 
estimate in 2006 that led to the opinion that it was 
unlikely that the veteran's eye disorders were due to 
radiation exposure, as noted above.  This conclusion took 
into account the veteran's best and most current 
representations on the details of his participation, was 
based on documented findings, and included the scientific 
and medical rationale for the opinion.

The Board gives greater weight to the material developed 
pursuant to the procedures in 38 C.F.R. § 3.311 than to the 
witness's opinion, which (1) did not include a specific dose 
estimate for the veteran or for the Bikini Scientific 
Resurvey Team; (2) was speculative rather than definitive; 
and (3) was not conclusively supported by a documented 
basis.  See, e.g., Miller v. West, 11 Vet. App. 345, 348 
(1998); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 
5 Vet. App. 177, 180 (1995).  Consequently, the Board 
concludes that the evidence does not support a nexus between 
the veteran's claimed radiation exposure in service and his 
current eye disorders, and finds that the preponderance of 
the evidence is against the claim.  

The Board notes the veteran's sincere belief that his eye 
disorders are due to radiation exposure during his military 
service.  His own assertions of such a relationship, 
however, are afforded no probative weight in the absence of 
evidence that he has the expertise to render a medical 
opinion about the etiology of such disorders.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).



Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 
and 3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In April 2001, the RO sent a notice letter to the veteran 
and his attorney.  The letter informed the veteran about the 
information and evidence that was not of record but was 
necessary to substantiate the claim and that he is expected 
to provide, and the evidence that VA will seek to provide.  
This letter predated the regulatory requirement, at 
38 C.F.R. § 3.159(b), that VA request the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 66 Fed. Reg. 45630 (August 29, 
2001).  As the veteran was later given the text of 38 C.F.R. 
§ 3.159 in the March 2003 supplemental statement of the 
case, the Board concludes that the notice requirements of 
Section 5103(a) have been satisfied.  

The veteran was given the notice required by 38 U.S.C.A. 
§ 5103(a) after the denial of the claim in 1995.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to 
content-complying notice and proper subsequent VA process, 
which he has received.  The requisite notice was ultimately 
provided to the appellant before the final transfer and 
certification of the case to the Board, and he had ample 
time in which to respond to the notice letter.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issue 
regarding service connection will not result in any 
prejudice to the appellant.  

The veteran was also given the specific section 5103(a) 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a letter dated in September 2006.  It is notable 
that the veteran's attorney has not alleged any deficiency 
in the notice given to the veteran.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had a hearing, 
and available pertinent records have been obtained.  The 
veteran has not identified any records which could be 
pertinent to his claim that have not been secured, or 
attempted to be secured.  VA has made numerous attempts to 
document the veteran's alleged radiation exposure in both 
Japan and Bikini Atoll, and has obtained radiation dose 
estimates based on the information provided by the veteran.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.  


ORDER

Service connection for an eye disability as a result of 
exposure to ionizing radiation is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


